            Case 7:20-cv-05094-PMH Document 38 Filed 01/19/21 Page 1 of 5



                                                  The application for a stay of discovery is denied
                                                  without prejudice to renew. Defendants may raise this
                                                  issue during the pre-motion conference scheduled for
                                                  February 18, 2021. In the interim, the parties are
                                                  expected to comply with the Civil Case Management
January 14, 2021                                  Plan and Scheduling Order.                  Jura C. Zibas
                                                                                       212.915.5756 (direct)
                                                  The Clerk of the Court is respectfully directed to
                                                                                Jura.Zibas@wilsonelser.com
                                                  terminate motion sequence pending at Doc. 35.

VIA ECF                                           SO ORDERED.

The Honorable Philip M. Halpern                   _______________________
United States District Court                      Philip M. Halpern
                                                  United States District Judge
Southern District of New York
500 Pearl Street                                  Dated: New York, New York
New York, New York 10007                                 January 19, 2021

Re:        Belsito Communications Inc. v. Torklaw et. al.; 20-cv-05094
           Pre-Motion Letter re: Proposed Motion to Stay Discovery________

Dear Judge Halpern:

           Our office represents all defendants in the above referenced action (collectively referred

to herein as “Torklaw”). We write pursuant to Your Honor’s Individual Practices, Rule 2.C, to

set forth the basis for Torklaw’s proposed motion to stay discovery pending a resolution of

Torklaw’s anticipated motion to dismiss the Amended Complaint.

      I.    Procedural History

           Plaintiff filed its Complaint on July 7, 2020 (DE 3) and the matter was initially assigned

to the Hon. Analisa Torres. Consistent with the Court’s September 23, 2020 Order (DE 20) and

Judge Torres’ Individual Practice Rules, the parties submitted a Proposed Case Management

Plan on October 13, 2020 (DE 24). The Court reduced that Proposed Case Management Plan to

a Civil Case Management Plan and Scheduling Order (the “Scheduling Order”) on October 20,

2020 (DE 27).
          Case 7:20-cv-05094-PMH Document 38 Filed 01/19/21 Page 2 of 5
                                                                                  -2-


        The Scheduling Order, inter alia, directs the parties to serve initial requests for

production and interrogatories by November 23, 2020. Id. All discovery is to be completed by

February 19, 2021. Id.

        Consistent with the Scheduling Order, Torklaw served its First Request to Produce and

First Set of Interrogatories to Plaintiff on November 19, 2020. Plaintiff never served any

discovery demands and never responded to Torklaw’s requests. When responses were not

forthcoming, Torklaw sent a meet-and-confer letter to Plaintiff’s counsel on December 28, 2020

consistent with Local Rule 37.2. Plaintiff never formally responded to the December 28, 2020

letter, but counsel has advised that personal matters have frustrated counsel’s ability to respond

to filings in the case.

        In parallel with the foregoing discovery proceedings, on November 6, 2020 Torklaw filed

a pre-motion letter seeking leave to file a motion to dismiss the Complaint (DE 29). On

November 16, 2020, Plaintiff responded by indicating a desire to amend the complaint (DE 31).

The case was reassigned to Your Honor shortly thereafter on December 1, 2020, and the Court

granted Plaintiff’s request to file an Amended Complaint (DE 32).

        The Amended Complaint was ultimately filed on December 23, 2020 (DE 33). After

reviewing the new pleading, Torklaw filed a renewed pre-motion letter seeking leave to move for

dismissal of the Amended Complaint, in its entirety, for lack of personal jurisdiction and failure

to state a claim (DE 34).

        Torklaw’s proposed motion to dismiss has yet to briefed or adjudicated, and Torklaw

believes the motion will fully resolve the action or, at a minimum, will significantly narrow the

issues for discovery and trial. In light of the foregoing, and given the dearth of discovery
         Case 7:20-cv-05094-PMH Document 38 Filed 01/19/21 Page 3 of 5
                                                                                    -3-


provided by Plaintiff to date, Torklaw now requests leave to file a motion to stay discovery

pending a resolution its proposed motion to dismiss.

   II. Grounds for Stay

       A district court has broad discretion to stay discovery “for good cause.” Fed. R. Civ. P.

26(c)(1); see Integrated Sys. & Power, Inc. v. Honeywell Int’l, Inc., No. 09 CV 5874, 2009 WL

2777076, at *1 (S.D.N.Y. Sept. 1, 2009). It is well-established that the existence of a pending

dispositive motion may provide “good cause” for staying discovery: “Good cause may be shown

where a party has filed a dispositive motion, the stay is for a short period of time, and the

opposing party will not be prejudiced by the stay.” Spencer Trask Software & Info. Servs., LLC

v. RPost Int’l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002). In determining whether to stay

discovery pending a dispositive motion, courts also consider the breadth of discovery sought, the

burden of responding to such discovery, and “the strength of the dispositive motion that is the

basis of the discovery stay application.” Id. Here, a stay of discovery and the parties’ obligations

under Fed. R. Civ. P. 26 is necessary because Torklaw’s proposed motion to dismiss raises pure

questions of law and, if granted, the motion would terminate litigation.

       A stay of discovery is particularly appropriate where, as here, pending motions to dismiss

“appear[ ] to have substantial grounds” or “do[ ] not appear to be without foundation in law.”

Johnson v. N.Y. Univ. Sch. of Educ., 205 F.R.D. 433, 434 (S.D.N.Y. 2002) (internal quotation

marks omitted). These are not burdensome standards to meet; courts within this Circuit have

granted stays where a defendant has not even yet filed a motion to dismiss. See, e.g., Rivera v.

Heyman, No. 96 Civ. 4489, 1997 WL 86394, at *1 (S.D.N.Y. Feb. 27, 1997) (granting stay

where motion to dismiss that “Defendants are about to file” was not “merely a delay tactic” and

had more than a “minimal probability of success”). In this case, Torklaw makes a far stronger
         Case 7:20-cv-05094-PMH Document 38 Filed 01/19/21 Page 4 of 5
                                                                                    -4-


showing, as it has demonstrated in its pre-motion letter (DE 34), the serious deficiencies in

Plaintiff’s Amended Complaint based on, inter alia, a comparison of the copyrighted works with

the allegedly infringing works. See Integrated Sys. & Power, 2009 WL 2777076, at *1 (granting

stay where defendant “has put forth in its motion multiple, independent arguments for dismissal

and the motion ‘appears not to be unfounded in the law’”) (citation omitted).

       Furthermore, the requested stay is only for a “short period of time.” See Rivera, 1997 WL

86394, at *1 (“A stay pending determination of a dispositive motion that potentially eliminates

the entire action will neither substantially nor unduly delay the action, should it continue.”); see

also Integrated Sys. & Power, 2009 WL 2777076, at *1 (finding stay would not prejudice

plaintiff even where briefing on the motion to dismiss was not yet complete). Moreover,

Torklaw has put a litigation hold in place to ensure that any potentially relevant documents are

preserved going forward. Accordingly, Plaintiff cannot plausibly assert that staying discovery

would cause it any prejudice.

       Finally, a stay is appropriate because Plaintiff’s Amended Complaint presages potentially

voluminous discovery and Plaintiff appears unprepared to presently engage in necessary

discovery proceedings.     The Amended Complaint also raises a novel theory of personal

jurisdiction, which Torklaw vigorously contests. In light of the potentially fatal deficiencies in

the Amended Complaint, additional discovery would be a waste of the parties’ resources and

would act to de facto subject Torklaw to this Court’s jurisdiction for the purposes of discovery

before Torklaw’s motion to dismiss for lack of personal jurisdiction is heard.

       For this reason, a stay pending a ruling on Torklaw’s proposed dispositive motion is

particularly appropriate. If the motion to dismiss is successful, all of that burdensome discovery

will be unnecessary. See Spencer Trask, 206 F.R.D. at 368 (“[P]roceeding with discovery while
         Case 7:20-cv-05094-PMH Document 38 Filed 01/19/21 Page 5 of 5
                                                                                      -5-


the motion to dismiss is pending would unnecessarily drain the parties’ resources.”). And, even

if the Court only dismisses portions of Plaintiff’s claims, it would still drastically narrow the

scope of discovery, focusing the parties’ discovery efforts on the surviving claims. See Cuartero

v. U.S., No. 3:05 CV 1161, 2006 WL 3190521, at *3 (D. Conn. Nov. 1, 2006) (“Permitting

discovery to proceed at this point would be unduly burdensome to the defendant and would be

inefficient for both parties, since the court’s decision on the Motion to Dismiss may significantly

narrow the issues.”); Rivera, 1997 WL 86394, at *1 (“Given that disposition of the dismissal

motion[s] may significantly narrow, if not eliminate, the issues remaining in the case, proceeding

with discovery while the motion is pending would waste the parties’ resources and would

constitute an undue burden on defendants.”).

       For the foregoing reasons, Torklaw respectfully submits that there is good cause for a

stay of discovery because the proposed motion to dismiss is both dispositive and compelling, the

stay is for a short period of time, Plaintiff will not be prejudiced by the stay, and the likely scope

of discovery will be broad and burdensome.

       We thank the Court for its attention to this matter.



Respectfully submitted,


Wilson Elser Moskowitz Edelman & Dicker LLP

/s/ Jura Zibas

Jura C. Zibas
Stephen J. Barrett

cc: All parties (VIA ECF)
